Citation Nr: 1636820	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  06-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for vaginitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the Arizona Army National Guard, and had active service from September 2003 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2007, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing

In November 2010, the Board remanded the Veteran's claims for further development.

In January 2015, the Board sent a letter to the Veteran informing her that the VLJ who conducted the January 2007 was no longer at the Board, and that she had a right to a new hearing before a different VLJ.  In April 2015, she requested a new hearing, and the Board remanded her claims in May 2015.

In June 2016, the Veteran testified before the undersigned VLJ during a videoconference hearing; a transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).

As noted in the May 2015 Board remand, the issue of entitlement to an increased rating for gastroparesis has been raised by the record in a March 30, 2015,  statement; however, this issue has still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations to ascertain the current nature and severity of her service-connected diabetes mellitus and vaginitis.  She was most recently afforded VA examinations in July 2012 and August 2012 for her disabilities.  However, during her June 2016 Board hearing, she testified that her symptomatology had worsened.  With regard to her service-connected diabetes mellitus, the Veteran reported multiple hospitalizations as a result of her diabetes mellitus, as well as prescribed regulation of activities by her treatment provider.  Private treatment records show multiple hospitalizations for diabetic ketoacidosis and hypoglycemia.  With regard to her service-connected vaginitis, she reported that her symptoms were not controlled despite continuous treatment.

In light of the allegations of worsening since her most recent examinations, a remand is necessary in order to schedule her for new examinations that address the severity of these disabilities. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  In this regard, treatment records dated through September 22, 2015, are associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to her appeal.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran the opportunity to submit additional evidence in support of her claims.

2.  Obtain any outstanding VA treatment records pertinent to the Veteran's claims, and associate them with the record.  Such records dated through September 22, 2015, have been associated with the Veteran's claims file.

3.  Afford the Veteran a VA examination in order to determine the current nature and severity of her service-connected diabetes mellitus.

4.  Afford the Veteran a VA examination in order to determine the current nature and severity of her service-connected vaginitis.

5.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




